Citation Nr: 1441350	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  13-24 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a thoracolumbosacral disability.

2.  Entitlement to service connection for a thoracolumbosacral disability.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1961 to June 1963. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied service connection for a thoracolumbosacral strain.  A September 2013 decision confirmed and continued this denial.  

The Veteran was scheduled to testify at a Board hearing; however she withdrew her request for a hearing in a written statement in December 2013.  

The Board notes that while some service treatment records appear to be outstanding, and the Veteran submitted service treatment records from May 1963, they are duplicative of those already in the file.  The Veteran also submitted notes that did not appear to be a service treatment record.  Therefore the board is reopening the claim, not reconsidering it under 38 U.S.C.A. § 3.156(c), which also affords the Veteran expediency and the opportunity for a new VA examination.  Should relevant outstanding relevant service treatment records be obtained in the future, the effective date of the Veteran's claim can still be determined based on 38 C.F.R. § 156(c) (2013).   

The Board notes that, in addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a thoracolumbosacral disability is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.

FINDINGS OF FACT

1.  In an unappealed decision, dated in May 2002, the RO denied the Veteran's claim for service connection for thoracolumbosacral strain.  

2.  Assuming its credibility, the evidence associated with the claims file subsequent to the May 2002 decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a thoraculumbosacral disability. 


CONCLUSIONS OF LAW

1.  The May 2002 decision that denied the Veteran's claim for service connection for thoraculumbosacral strain is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2002).  

2.  New and material evidence having been received, the claim for service connection for a thoraculumbosacral disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the claim for new and material evidence, the Board is reopening the service connection claim.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to her.  The Board is granting the new and material aspect of the Veteran's appeal in full.  Thus, the Board concludes that the notice requirements as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Analysis

Although the RO has reopened the previously denied claim for service connection in a July 2012 Deferred Rating Decision, the Board is required to address this particular issue (e.g., the new and material claim) in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Thus, the Board must determine whether new and material evidence was presented to reopen the claim in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The Veteran's original claim was denied by way of a July 1991 rating decision, which was not appealed.  In addition, no new and material evidence was associated with the record within one year of the rating decision.  The claim was thereafter  denied in an October 2001 rating decision, however, additional evidence was submitted within one year.  

After considering the newly submitted evidence, the RO, in May 2002, again denied the claim.  The Veteran did not appeal the decision, nor was new and material evidence associated with the record within one year of the decision, and it therefore became final.  Evidence submitted prior to that decision included some service treatment records, an August 2001 VA examination, private treatment records from a Dr. A.K. and a Dr. L.S.D. from Cooper Physician Offices, and lay statements from the Veteran's daughter and friends.  The RO denied the claim, stating that the evidence did not show that the Veteran suffered the claimed condition in service.  

Since the May 2002 Rating Decision evidence submitted includes a September 2012 VA examination, an August 2013 VA examination, and new statements from her physician Dr. A.K, including in January 2011, September 2011, and August 2012, in which he reports that he believes the residuals of the Veteran's injury from active duty have led to her current lumbosacral condition.  

Assuming the credibility of the physician's statements above for the sole purpose of determining whether new and material evidence has been received, the above evidence is new, as it came into existence after the issuance of the May 2002 decision and could not have been considered by prior decision makers.  Moreover, it is material as it addresses the possibility of substantiating a nexus between the Veteran's injury in service and the Veteran's current thoracolumbosacral disability, which was an element of service connection that was previously unsubstantiated.  

New and material evidence having been received, reopening of the previously denied claim of service connection for a thoracolumbosacral disability is warranted. 


ORDER

New and material evidence having been received, the claim for entitlement for a thoracolumbosacral disability is reopened.


REMAND

The Veteran essentially contends that she has had a thoracolumbosacral disability since she injured her back in service, sustaining a fracture of the sacral segment, which required hospitalization.

First, there may be outstanding service treatment records.  While VA issued a formal finding of unavailability, there is no indication that they requested the Veteran's service hospitalization records, which may be separate from her other service treatment records.  Also, while the Records Management Center (RMC) was contacted, the Veteran's name was misspelled in the contact request.  Upon remand these hospital records, if available, should be obtained, and the RMC should again be contacted.

Next, VA should obtain authorization for and request any outstanding private treatment records from Drs. A. Kemps, Dr. E. Stoner, and Dr. A. Storer.  See 38 U.S.C.A. § 5103A(b) (West 2002). 

Also, the Veteran indicated that she has received workers compensation.  She should be contacted to see if she will authorize release of these records.  

Finally, what service treatment records that are available note that the Veteran's service treatment records from May 1963 confirm that she suffered a "fracture, simple of the lower sacral segment" and was hospitalized from November to December of 1961 for her back injury.  

In September 2012, the Veteran received a VA examination for compensation and pension purposes to assess the nature and etiology of her claimed low back condition.  The examiner opined that the Veteran's lumbar spine condition is not caused by or a result of the Veteran's military service based on the Veteran's history and physical examination and claims file.  He noted there was no evidence of documentation of a lumbar spine condition in military service.  However, because, as noted above, there is a May 1963 notation the Veteran suffered a simple fracture of the sacral segment in service, this examination cannot be considered adequate as the examiner did not consider this piece of medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following actions:

1.  Request any outstanding service treatment records, including hospital records from service, specifically those from the 56th USAF Hospital, K.I. Sawyer Air Force Base from November 1961 to December 1961, August 1962, and October 1962.  

The RMC should again be contacted for any outstanding service treatment records using the correct first name for the Veteran.   

2.  Contact the Veteran and request that she provide medical authorizations for the release of medical records from Drs. A. Kemps, Dr. E. Stoner, and Dr. A. Storer, the authorization of release of medical information pertaining to the worker's compensation records, and authorization for any other relevant records that are not already of record.  If the Veteran provides the necessary authorizations, a request for the private physicians' records, the Veteran's worker's compensation records, and any other identified records should be made.

3.  If, after making reasonable efforts to obtain any outstanding non-Federal records VA is unable to secure them or if after continued efforts to obtain Federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the appellant should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

4.  After completing the above, have the September 2012 VA examiner provide an addendum opinion to determine the nature and etiology of the Veteran's thoracolumbosacral disability.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner.  The addendum report must reflect that the claims file was reviewed.  

If that examiner is not available, another opinion is to be obtained, but the examiner should not perform another examination unless it is necessary to provide an adequate nexus opinion.  After reviewing the claims file, the examiner must determine the following:

a.  whether it is at least as likely as not (a 50 percent or greater probability) that that the Veteran's back disability began in or is etiologically related to any incident of the Veteran's military service.  

Review of the whole file is required; however, attention is invited to the Veteran's May 1963 service treatment records which note a fracture, simple of the sacral segment and hospitalization from November to December 1961.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
 
If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

5.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


